Citation Nr: 0126885	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than June 28, 1996, 
for a grant of service connection for residuals of injury to 
Muscle Group XI of the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969 when he was placed on the Temporary Disability 
Retired List (TDRL).  In December 1973, he was discharged 
from the TDRL as fit for full duty with no severance pay.

This appeal arises from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claim for the benefit sought.

2.  On September 26, 1969, the RO received the veteran's 
application for compensation for residuals of gunshot wounds 
to both legs.

3.  In November 1969 the RO granted service connection for a 
gunshot wound to the left lower extremity, with traumatic 
arthritis of the left knee and malunion of or impairment of 
the left tibia, all postoperative arthrotomy, and assigned a 
30 percent rating and a September 16, 1969 effective date; no 
notice of disagreement (NOD) was filed as to either the 
disability service connected, the assigned rating, or the 
effective date.

4.  In December 1969 the RO granted service connection for a 
left knee scar, as a residual of the gunshot wound which was 
service connected by the November 1969 RO decision, and 
assigned a noncompensable (0 percent) rating, effective 
September 16, 1969; no NOD was filed as to either the 
disability service connected, the assigned rating, or the 
effective date.

5.  On June 28, 1996, the RO received the veteran's request 
for increased ratings for his service-connected disabilities.

6.  In December 1996 the RO received the veteran's 
representative's statement essentially requesting service 
connection for muscle loss, left upper calf (clarified by a 
January 1997 statement).

7.  In May 1999 the Board granted service connection for 
damage to Muscle Group XI, left leg.

8.  By a June 1999 rating decision a 20 percent rating and a 
June 28, 1996 effective date were assigned for residuals of 
injury to Muscle Group XI, left lower leg; in December 1999 
the veteran filed an NOD as to the assigned effective date.


CONCLUSION OF LAW

The requirements for an effective date prior to June 28, 
1996, for the grant of service connection for residuals of 
injury to Muscle Group XI, left lower leg, have not been met.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  38 U.S.C. § 5103A (West Supp. 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claim.

VA has also issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statute and 
implementing regulations with regard to the issue before the 
Board.  The evidence of record includes the veteran's 
complete service medical records, his post-service private 
and VA treatment reports, reports of VA examinations and 
statements by the veteran and his representative.  Under the 
circumstances, the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and the RO's letters to the veteran have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
the applicable laws and regulations, such that there has been 
compliance with VA's notification requirements under the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (l99l) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran contends that an earlier effective date is 
warranted for a grant of service connection for damage to 
Muscle Group XI, left leg.

During his August 2001 video conference hearing, the veteran 
and his representative essentially argued that the effective 
date for the grant of service connection for residuals of 
injury to Muscle Group XI of the left lower leg should be the 
same as the grant of service connection for a gunshot wound 
to the left lower extremity with traumatic arthritis, left 
knee, and malunion of, or impairment of, the left tibia, 
postoperative arthrotomy, i.e., the day after the date of his 
discharge from active duty service, or September 16, 1969.  
The two arguments put forth during this hearing are discussed 
below.

The veteran was placed on the Temporary Disability Retired 
List on September 15, 1969.  On a VA Form 21-526e, Veteran's 
Application For Compensation Or Pension At Separation From 
Service, which was date-stamped as being received by the RO 
on September 26, 1969, the veteran, at item number 6, 
entitled "Nature Of Sickness, Diseases, Or Injuries For 
Which Claim Is Made And Date Each Began," wrote "[o]n 2-19-
69 I received gunshot wounds in both legs while in Republic 
of Vietnam."  A June 1999 rating decision, at paragraph 
"I" (Issue) contains the words "[Service Connection] for 
all cited disabilities."  (Emphasis added).  After a 
recitation of the history of the veteran's wounds, which 
history was presumably extracted from the veteran's service 
medical records, is the sentence "[d]iagnosis was traumatic 
arthritis of the [left] knee ... .  The veteran is shown to 
have impairment of [the] tibia, malunion of, with marked knee 
disability."  In paragraph "D" (Decision), it is noted 
that "[r]ating of disability of left knee is made pending 
receipt of at once exam[ination] ... and additional service 
medical records requested."  In paragraph "D," item number 
1 it is noted "[Gunshot Wound] Left Lower Extremity With 
Traumatic Arthritis[,] Left Knee[,] And Malunion Of, 
Impairment Left Tibia, Postoperative Arthrotomy.  Also noted 
was "30% from 9-16-69," and Diagnostic Code "5010-5257."  
Thus, based upon the then available service medical records, 
the November 1969 decision adjudicated the veteran's claim 
for residuals of a gunshot wound to the left leg, service 
connected a gunshot wound to the left lower extremity, 
traumatic arthritis of the left knee, and malunion of, or 
impairment of, the left tibia, and assigned a September 16, 
1969 effective date.  The decision noted that service 
connection for the noted disabilities and the rating 
therefore was contingent upon receipt of any further service 
medical records and a VA examination.

An October 1969 VA examination report contains findings of 
"[n]o muscle atrophy found," and a diagnosis of "[l]eft 
knee residuals of compound fracture of the medial tibial 
plateau with post-traumatic arthritis, internal derangement 
and limitation of motion, symptomatic, chronic, moderate."

A December 1969 rating decision contains the notation that 
the "last examination" of the veteran showed a right knee 
scar.  That decision also contained the statement that "[n]o 
change is shown in the evaluation of [the veteran's service-
connected gunshot wound] of the left lower extremity."  
Service connection was granted in the December 1969 rating 
for shell fragment wound scar, right knee, 0 percent from 
September 16, 1969.

The veteran did not file a notice of disagreement (NOD) as to 
the disabilities service-connected by either the November or 
December 1969 decisions, or to the ratings assigned in either 
decision.  Thus, these decisions became final.  See 
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001); Person v. Brown, 5 Vet. App. 449, 
450 (1993).

In May 1999 the Board granted service connection for damage 
to Muscle Group XI, left leg.  By a June 1999 rating decision 
a 20 percent rating and a June 28, 1996 effective date were 
assigned for residuals of injury to Muscle Group XI, left 
lower leg; in December 1999 the veteran filed an NOD as to 
the assigned effective date.
The veteran contends that an earlier effective date, i.e., 
September 16, 1969, for the grant of service connection and a 
20 percent rating for residuals of injury to Muscle Group XI, 
left lower leg, is warranted, based upon two arguments.

The first argument is essentially that muscle disability is 
an inherent part of a through-and-through gunshot wound such 
as the veteran suffered during his tour of duty in the 
Republic of Vietnam in February 1969; that such a muscle 
disability existed at the time of a November 1969 RO decision 
which granted service connection for a gunshot wound to the 
left lower extremity with traumatic arthritis of the left 
knee and malunion of or impairment of the left tibia; that 
the RO did not adjudicate a claim for muscle disability in 
its November 1969 decision, and that, therefore, there was an 
unadjudicated muscle disability claim from the date of his 
September 26, 1969 application for compensation for residuals 
of gunshot wounds to both legs which was not adjudicated 
until a September 1997 RO decision, which essentially denied 
service connection for muscle loss, and which claim was 
granted by a May 1999 Board decision.

The second argument proffered by the veteran, in a February 
1997 statement, is that his September 26, 1969 claim for 
residuals of gunshot wounds to both legs included an inferred 
claim for service connection for muscle damage, which claim 
was not adjudicated until the September 1997 RO decision.

The veteran has noted numerous court cases to support his 
unadjudicated claim and inferred claim arguments.  Thus, the 
Board will address both the veteran's arguments and the cases 
upon which he relies.

The first case, cited by the veteran in a February 1997 
statement, is Bentley v. Derwinski, 1 Vet. App. 28 (1990).  
That case, which addressed only clear and unmistakable error 
(CUE), contained a statement, cited by the veteran, that 
"[a]fter-the-fact justification of a past error cannot make 
right that which was already wrong."  The U.S. Court of 
Appeals for Veterans Claims (Court) ultimately held in that 
case that there was CUE in a prior rating decision.  
Initially, the Board notes that the veteran in this case 
previously put forth a claim for CUE as to the November 1969 
RO decision.  After the Board denied that claim in a May 1999 
decision, the veteran appealed to the Court.  In March 2000, 
the Court vacated the May 1999 decision on this issue and 
remanded it to the Board.  In a September 2000 decision, the 
Board found that the November and December 1969 rating 
actions assigning a knee disability rating for residuals of 
the gunshot wound of the left knee were not clearly and 
unmistakably erroneous.  Apparently the veteran did not 
appeal that determination.  Therefore, the issue of CUE in 
the November 1969 RO decision is not before the Board, and 
the Board will not discuss that issue.  While the Bentley 
decision also contained a paragraph addressing an 
unadjudicated issue, the Court found that "[n]othing in the 
record prior to the BVA statement indicates that the issue of 
service-connection for coronary artery disease had ever been 
raised or considered, or that the veteran had been given an 
opportunity to be heard on it. ... Thus, it appears from this 
record that the issue of any entitlement that the veteran 
might have for coronary artery disease was not properly 
before the BVA for decision.  Therefore, ..., the issue of 
entitlement is not properly before this Court."  Hence, this 
case is not only not germane to the veteran's unadjudicated 
claim argument, it actually is against such an argument.

The veteran's cited cases of Norris v. West, 12 Vet. App. 413 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Look 
v. Derwinski, 2 Vet. App. 157 (1992); Marlow v. Brown, 5 Vet. 
App. 46 (1993); Myler v. Derwinski, 1 Vet. App. 571 (1991); 
DeLuca v. Brown, 4 Vet. App. 242 (1994); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Ferraro v. Derwinski, 1 
Vet. App. 326 (1991); and Esteban v. Brown, 6 Vet. App. 259 
(1994), are not applicable to the veteran's earlier effective 
date claim and are not supportive of his arguments of either 
an unadjudicated claim or an inferred claim, as they do not 
address these issues.  Rather, they address either assigned 
ratings after service connection has been established or CUE.

The Esteban case is informative, however, as it deals with 
multiple disabilities arising from the same occurrence, 
similar to the situation in the present case.  That case 
makes it clear that issues such as this are rating, rather 
than service connection, issues, and that in those situations 
the solution is a NOD which disagrees with the rating of 
those disabilities.  In the present case, the veteran filed 
no NOD to either the November or December 1969 RO 
determinations.

Another case cited by the veteran, Fanning v. Secretary of 
Veterans Affairs, 4 Vet. App. 225 (1993), is also 
inapplicable to the veteran's argument, as this case involved 
a new issue (separate ratings) first raised in the veteran's 
substantive appeal.  Thus, it involved an explicit written 
claim which was adjudicated, and then appealed by the 
veteran, rather than an unadjudicated claim or an inferred 
claim.

In Douglas v. Derwinski, 2 Vet. App. 435 (1992), which 
involved a claim for service connection for basal-cell 
carcinoma of the neck as due to exposure to ionizing 
radiation, the Court held that another theory for service 
connection for that disability, i.e., exposure to the sun 
during the veteran's active duty service, had to be 
considered.  The Court stated that "... if the evidence or 
record supports entitlement to disability compensation under 
a statutory provision or regulation not raised or argued in 
the Form 1-9 appeal, the BVA may not decline to consider 
it."  Douglas v. Derwinski, 2 Vet. App. at 439.  Also, the 
Court stated that "... in the instant case, the appellant 
presented sufficient evidence to require consideration and 
discussion of the application of 38 U.S.C. § 1110 and 
38 C.F.R. § 3.303(a) (as it concerns entitlement to direct 
service connection) to the evidence supporting direct service 
connection for basal-cell carcinoma based on sun exposure 
during service."  In the present case, not only was there no 
evidence indicating an alternative theory for service 
connection for muscle damage, i.e., etiological evidence, 
there was no medical evidence of record at the time of either 
the November or December 1969 RO decisions which showed 
muscle damage as a residual disability of the veteran's left 
gunshot wound.

The veteran has also cited Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), and Norris v. West, 12 Vet. App. 413 (1999) for 
the proposition that CUE was not the sole basis under which 
retroactive benefits may be granted.  The Board agrees with 
this proposition.  In Hayre, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the failure of the RO to obtain pertinent service medical 
records specifically requested by the claimant, and failure 
to provide the claimant with notice explaining the 
deficiency, thereby failing in its statutory duty to assist, 
constituted a grave procedural error and vitiated the 
finality of an RO decision for purposes of direct appeal.  
The issue in the present case, however, involves no grave 
procedural error, but, as noted above, only the service 
connection and rating of disabilities caused by a gunshot 
wound to the left leg.  And as noted above, the proper 
procedure to address any perceived error is to file a NOD.

As noted in Tetro v. Gober, 14 Vet. App. 100 (2000), 
"[t]here are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefits decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of clear and unmistakable error in a prior decision 
by [VA] pursuant to 38 U.S.C. § 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C. § 5108."  Tetro v. Gober, 14 Vet. App. at 109.  
The Court then stated that in light of the fact that Hayre, 
above, is a judicially created departure from statutorily 
mandated rules governing the finality of VA decisions, Hayre 
should not be read broadly as a basis for disregarding 
finality in situations not involving grave procedural error, 
or "error that may deprive a claimant of a fair opportunity 
to obtain entitlements provided for by law and regulation."  
Tetro v. Gober, 14 Vet. App. at 110 (citing Simmons v. West, 
13 Vet. App. 501, 509 (2000), reconsidered, 14 Vet. App. 84, 
90 (2000).  In the present case the filing of a NOD to either 
the November or December 1969 RO decision would have provided 
the veteran with "a fair opportunity to obtain entitlements 
provided for by law and regulation."

As to the veteran's argument that a claim for muscle damage 
as due to his gunshot wound to the left leg was a claim 
inferred from his request for compensation for residuals of 
his gunshot wound, the Federal Circuit, in Rodriguez v. West, 
189 F.3d 1351, rehearing denied and suggestion for rehearing 
en banc declined, 1999 U.S. App. Lexis 31382 (1999), cert. 
denied, 2000 U.S. Lexis 1763 (2000), essentially held that 
federal regulations specify that a claim must be in writing, 
and that allowing non-written claims would make determination 
of the exact date of filing difficult if not impossible, and 
that the statutory language mandating aid to applicants did 
not impose enforceable legal obligations upon VA.

In Barrera and Johnson v. Gober, 122 F.3d 1030 (1997), the 
Federal Circuit decided, that, as to what issue or issues a 
claimant may appeal, an application for disability 
compensation contains five necessary elements: (1) the 
veteran's status; (2) existence of a disability; (3) service 
connection of that disability; (4) the degree of disability 
(the rating); and, when in question, (5) the effective date.  
The Federal Circuit noted that "[t]hese are the 'issue or 
issues' over which an appellant expresses disagreement by 
filing a NOD.  Barrera and Johnson v. Gober, 122 F.3d at 
1037.  Thus, the veteran's proper procedure for initiating an 
appeal as to either the absence of service connection for 
muscle damage, and/or a rating for that disability, was to 
file a NOD to either the November or December 1969 RO 
decision.  This he did not do.

Now, having considered the veteran's arguments and case 
citations, the Board will consider whether entitlement to an 
effective date earlier than June 28, 1996, for a grant of 
service connection for residuals of injury to Muscle Group XI 
of the left lower leg is warranted under the effective date 
statutes and regulations.

38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 provide criteria for 
determining the effective dates of grants of VA benefits.  In 
general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In the case of disability compensation based upon 
direct service connection, the effective date will be the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Court has held that "[W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law." 
(Citation omitted); See Shields v. Brown, 8 Vet. App. 346, 
351-52 (1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

Accordingly, as the date the veteran first filed a statement 
which the RO construed as a request for service connection 
for muscle damage was on June 28, 1996, the veteran's claim 
for entitlement to an effective date earlier than June 28, 
1996, for a grant of service connection for residuals of 
injury to Muscle Group XI of the left lower leg, lacks 
entitlement under the law.


ORDER

Entitlement to an effective date earlier than June 28, 1996, 
for a grant of service connection for residuals of injury to 
Muscle Group XI of the left lower leg is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

